Citation Nr: 0925637	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-11 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of an in-
service respiratory infection, diagnosed as pulmonary 
tuberculosis.

2.  Entitlement to service connection for residuals of 
pericarditis status post stripping surgery, claimed as 
secondary to pulmonary tuberculosis.

3.  Entitlement to service connection for scarring of the 
lungs, claimed as secondary to pulmonary tuberculosis.

4.  Entitlement to service connection for cirrhosis of the 
liver, claimed as secondary to pulmonary tuberculosis and 
residuals of pericarditis status post stripping surgery.


REPRESENTATION

Veteran represented by:	Kevin J. Zeiher, Esquire


WITNESSES AT HEARINGS ON APPEAL

Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to August 
1956. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

In the December 2006 rating decision, the RO denied service 
connection for residuals of pneumonia, pericarditis, 
cirrhosis of the liver, scarring of the lungs, and residuals 
of pericarditis stripping surgery.  The Veteran perfected an 
appeal of those denials.

In May 2007, the Veteran, his spouse, and his daughter 
testified at a hearing held at the RO before a Decision 
Review Officer, a transcript of which has been associated 
with the Veteran's claims file.  In May 2009, the Veteran and 
his spouse testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge, a transcript of which 
has been associated with the Veteran's claims file.



Issues clarification

A review of the record reflects that the pericarditis and the 
residuals of the stripping surgery are part of the same 
claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In a November 2007 Supplemental Statement of the Case (SSOC), 
the issues on appeal include service connection for pulmonary 
tuberculosis and service connection for residuals of 
pneumonia.  A September 2007 e-mail addendum to a July 2007 
VA respiratory examination report reflects that the VA July 
2007 VA respiratory examiner indicated that the Veteran's 
purported in-service respiratory disorder was "tuberculosis 
pneumonia (pulmonary tuberculosis)."  Therefore, the 
September 2007 addendum shows that the Veteran is claiming 
service connection for residuals of an in-service respiratory 
infection, diagnosed as tuberculosis and pneumonia.  In other 
words, the pulmonary tuberculosis and pneumonia are not 
separate disabilities and are part of the same claim.  See 
Clemons, supra.  

The Veteran is claiming that his cirrhosis of the liver is 
secondary to residuals of an in-service respiratory 
infection.  However, a June 2002 statement from a private 
doctor, W.C., M.D., indicates that the cirrhosis "occurred 
from the combined effects of alcohol and constrictive 
pericarditis."  As explained below, service connection is 
being granted for residuals of pericarditis status post 
stripping surgery.  Thus, there is medical evidence showing 
that the cirrhosis of the liver was caused or aggravated by 
residuals of pericarditis status post stripping surgery and a 
claim of service connection for cirrhosis of the liver as 
secondary to the residuals of pericarditis status post 
stripping surgery has been raised by the medical evidence of 
record.  See Robinson v. Mansfield, 557 F.3d 1355 (Fed. Cir. 
2009)

In light of the above, the issues are as stated on the title 
page.

Remanded issues

The issues of service connection for scarring of the lungs 
and cirrhosis of the liver are REMANDED to the Department of 
Veterans Affairs Regional Office.  VA will notify the Veteran 
if further action is required.

FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran had 
pulmonary tuberculosis prior to his period of active service.

2.  The competent medical evidence indicates that the 
pulmonary tuberculosis underwent an increase in severity 
during active service and that there is no clear and 
unmistakable evidence showing that the increase in disability 
was due to the natural progress of the disease.

3.  The competent medical evidence shows that the Veteran's 
residuals of pericarditis are due to the pulmonary 
tuberculosis.


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was aggravated by service.  
38 U.S.C.A. § 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2008).

2.  The Veteran's residuals of pericarditis status post, to 
include stripping surgery, are proximately due to or the 
result of his pulmonary tuberculosis.  38 C.F.R. 
§ 3.310 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for residuals of an 
in-service respiratory infection.  He is also seeking service 
connection for residuals of pericarditis status post 
stripping surgery.  As explained below, the remaining issues 
on appeal - entitlement to service connection for scarring of 
the lungs and entitlement to service connection for cirrhosis 
of the liver - are being remanded for further development.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA) 

These two claims are being granted by the Board.  The Veteran 
has been provided with appropriate notice under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) in June and August 2006 
letters.  The Veteran was provided with specific examples of 
the types of evidence as to any disability rating to be 
assigned, as well as evidence he could submit as to any 
effective date to be assigned.  To the extent that any 
additional notice need be provided to the Veteran, the Board 
is confident that such will be done by the RO.

1.  Entitlement to service connection for residuals of an in-
service respiratory infection, diagnosed as pulmonary 
tuberculosis.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).




Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  38 C.F.R. § 3.303(b) (2008).

Presumption of soundness/aggravation of a pre-existing 
disability

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof) and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Conditions of an 
infectious nature are to be considered with regard to the 
circumstances of the infection and if manifested in less than 
the respective incubation periods after reporting for duty, 
they will be held to have preexisted service.  38 C.F.R. 
§ 3.303(c) (2008).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches 
only where there has been an entrance examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Cases in which the condition is noted on entrance via an 
examination are, however, still governed by the presumption 
of aggravation contained in 38 U.S.C.A. § 1153 (as opposed to 
that applicable under 38 U.S.C.A. § 1111 where the 
complained-of condition was not noted on entrance into 
service).  This statute provides that a pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during such service, unless clear and unmistakable evidence 
shows that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2008).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2008).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence").  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).


Analysis

Missing records

The Veteran's service treatment records, to include any 
hospitalization records, his service personnel records, and 
any reports of the United States Army Office of the Surgeon 
General are unavailable because any such records were 
destroyed in a fire at the National Personnel Records Center.  
Under such circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Furthermore, there is no presumption, either 
in favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

Discussion

Turning to Hickson element (1), current disability, the Board 
notes that inactive tuberculosis is a current disability.  
See 38 C.F.R. § 4.97, Diagnostic Code 6731 (2008).   

The Veteran has testified that he developed respiratory 
symptomatology within two weeks of entering service, which 
required him to be hospitalized for two months and 
quarantined.  The Veteran is competent to testify about his 
in-service symptomatology.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  In support of his assertion, three siblings 
of the Veteran stated that he was quarantined during service 
due to what they were told as "possible tuberculosis" and 
that they were unable to visit him.  His wife also testified 
that she was prevented from visiting the Veteran during his 
hospitalization due a quarantine for possible tuberculosis.  
Similarly, a fellow veteran stated that the Veteran had 
respiratory symptomatology during basic training and that he 
had to be hospitalized and quarantined.  The Board finds that 
the Veteran is credible in his reporting of in-service 
respiratory symptomatology that resulted in the need for 
hospitalization and quarantine.  

The report of the July 2007 VA respiratory examination 
reflects that the respiratory examiner noted that the Veteran 
developed pneumonia at the beginning of his service and that 
he was quarantined for two months.  The report of the July 
2007 VA cardiology examination shows that the cardiology 
examiner indicated that the Veteran was put in quarantine for 
possible tuberculosis.  In a July 2007 addendum, the VA 
respiratory examiner and the VA cardiology examiner both 
noted that the Veteran had pneumonia in service for which he 
was quarantined.  

In a September 2007 e-mail addendum, the VA respiratory 
examiner noted that the history of quarantine for several 
months is suggestive of tuberculosis pneumonia because 
community-acquired pneumonias do not normally result in long 
periods of quarantine.  The examiner added that it is 
possible that the Veteran had tuberculosis pneumonia 
(pulmonary tuberculosis), that he had an unproven form of 
tuberculosis, or that he had another kind of pneumonia.  The 
examiner indicated that her prior reference to "pneumonia" 
was meant to include all lung infections, including not only 
pulmonary tuberculosis but also, in lack of service treatment 
records, the possibility that his respiratory infection was 
not pulmonary tuberculosis.  The examiner stated that whether 
or not the Veteran had tuberculosis is speculative in the 
absence of clear records.

Based on the VA respiratory examiner's comment that the a 
history of quarantine for several months was suggestive of 
pulmonary tuberculosis instead of another kind of pneumonia, 
the preponderance of the medical evidence shows that the 
Veteran has residuals of pulmonary tuberculosis.  Hickson 
element (1), current disability, is satisfied.  This evidence 
also supports the finding that the Veteran treated for 
tuberculosis during his active service, which would therefore 
satisfy element (2) of Hickson.  See Dalton v. Nicholson, 21 
Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board 
may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other 
evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing).  

However, as to the question of service incurrence, as noted 
above, 38 C.F.R. § 3.303(c) indicates that in cases of an 
infectious disease that is manifested in less than the 
incubation period after reporting for duty, such a disease 
will be held to have preexisted service.  [Emphasis added].  
Therefore, in such cases, the presumption of soundness does 
not apply.

In a November 2007 e-mail addendum, the VA respiratory 
examiner stated that if the Veteran developed tuberculosis 
within 10 days of entering active service, it is as likely as 
not that the initial mycobacterium was in his system prior to 
service and that it is as likely as not that he had the 
initial mycobacterium for "even some time prior to 
service."  The VA respiratory examiner's opinion establishes 
that the Veteran's pulmonary tuberculosis is an infectious 
disease that was manifested in less than the incubation 
period after reporting for duty and that his disability 
preexisted his period of active service.  Therefore, 
38 C.F.R. § 3.303(c) governs this claim and the presumption 
of soundness does not apply to this claim.  

Because the evidence shows that the Veteran had pulmonary 
tuberculosis prior to active service, the Board must next 
determine whether the pulmonary tuberculosis underwent an 
increase in severity during his active military service, 
thereby triggering the presumption of aggravation.  See 
Maxson v. West, 12 Vet. App. 453 (1999) (the presumption of 
aggravation is generally triggered by evidence that a pre-
existing disability has undergone an increase in severity in 
service); see also Sondel v. West, 13 Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In the November 2007 e-mail addendum, the VA respiratory 
examiner noted that during active service, the Veteran's 
pulmonary tuberculosis crossed the threshold from a dormant 
disease to an active disease.  As noted above, the Veteran 
was hospitalized for two months and was quarantined.  Thus, 
there is competent medical evidence that the pulmonary 
tuberculosis underwent an increase in severity during the 
Veteran's active service.

There is no clear and unmistakable evidence showing that the 
increase in disability is due to the natural progress of the 
disease.  In the November 2007 e-mail addendum, the VA 
respiratory examiner noted that once an individual gets 
stressed, that individual falls prey to pulmonary 
tuberculosis, which becomes active.  The examiner indicated 
that although cold temperatures do not cause infections, it 
is as likely as not that stresses such as cold, hunger, 
increased physical activity of basic training, and positive 
exposure to other secondary infections (viruses) that take 
place when people are in close quarters could decrease 
someone's resistance and make an individual more likely to 
cross the threshold from dormant disease to active disease.  
The examiner added that it was speculative to say how much 
those factors aggravated or activated the Veteran's pulmonary 
tuberculosis.  Nevertheless, resolving the benefit of the 
doubt in his favor, the Board finds there is no medical 
evidence undebatably indicating that the increase in 
disability of the pulmonary tuberculosis was due to the due 
the natural progress of the disease.

Therefore, service connection for pulmonary tuberculosis on 
the basis of in-service aggravation is warranted.  The 
benefit sought on appeal is accordingly allowed.


	(CONTINUED ON NEXT PAGE)


2.  Entitlement to service connection for residuals of 
pericarditis status post stripping surgery, claimed as 
secondary to pulmonary tuberculosis.

Pertinent law and regulations

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2008); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Initial matter

The Veteran specifically raised the matter of his entitlement 
to service connection for residuals of pericarditis status 
post stripping surgery as secondary to the in-service 
respiratory infection.  See, e.g., the VA Form 21-4138 
(statement in support of claim) dated August 8, 2006.  There 
is nothing else in the Veteran's or his counsel's 
presentations, or elsewhere in the record, which leads the 
Board to believe that a claim of service connection on a 
direct basis - that is, the pericarditis was incurred in or 
aggravated by active service - is contemplated by the Veteran 
or his counsel.

In Robinson v. Mansfield, 557 F.3d 1355 (Fed. Cir. 2009), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that the Board is not obligated 
to consider "all possible" substantive theories of 
entitlement in order to render a valid opinion.  While the 
Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process, the Board is not required to assume the impossible 
task of inventing and rejecting every conceivable argument in 
order to produce a valid decision.

Thus, the Board will consider the Veteran's claim on a 
secondary service connection basis alone and not on a direct 
service connection basis.

Discussion

As was discussed in the law and regulations section above, in 
order for service connection to be granted on a secondary 
basis, three elements must be met:  (1) a current disability; 
(2) a service-connected disability; and (3) a medically 
established relationship between (1) and (2).  The Board will 
address each element in turn.

With respect to the first element, the private medical 
evidence shows that the Veteran had constrictive pericarditis 
and that he underwent stripping surgery for the constrictive 
pericarditis.  An April 2006 VA treatment record reflects the 
presence of a sternotomy scar.  Therefore, Wallin element (1) 
has been satisfied.

As noted above, service connection is now in effect for 
residuals of an in-service respiratory infection, diagnosed 
as pulmonary tuberculosis.  Accordingly, Wallin element (2) 
has been satisfied.

With respect to crucial Wallin element (3), medical nexus, 
there are medical opinions of record that are favorable to 
the Veteran's claim.  The report of the July 2007 VA 
respiratory examination indicates that the pericarditis was 
as likely as not caused by pneumonia.  The report of the July 
2007 VA cardiology examination reflects that it was noted 
that the exact etiology of the constrictive pericarditis was 
unknown.  However, the examiner opined that if the Veteran 
had tuberculosis in service, the tuberculosis may have played 
a role in the constrictive pericarditis.  In an addendum, the 
July 2007 VA respiratory examiner and the July 2007 VA 
cardiology examiner both opined that it was as likely as not 
that the in-service pneumonia caused his pericarditis.  In an 
September 2007 e-mail addendum, the July 2007 VA respiratory 
examiner opined that if the Veteran had pulmonary 
tuberculosis in service, then the pericarditis is as likely 
as not related to that respiratory disorder.  There is no 
medical evidence indicating that the Veteran's residuals of 
pericarditis status post stripping surgery were caused by a 
specific source other than his pulmonary tuberculosis.  

In summary, the Board is of the opinion that the Veteran has 
met all requirements needed to establish secondary service 
connection for residuals of pericarditis status post 
stripping surgery.  The benefit sought on appeal is 
accordingly allowed.


ORDER

Service connection for residuals of an in-service respiratory 
infection, diagnosed as pulmonary tuberculosis, is granted.

Service connection for residuals of pericarditis status post 
stripping surgery secondary to pulmonary tuberculosis is 
granted.


REMAND

For reasons explained immediately below, the Board finds that 
the remaining issues on appeal must be remanded for 
additional evidentiary development.  

Reasons for remand

Treatment records

The Veteran underwent an echocardiogram at the Cleveland 
Clinic Foundation in September 2006, which is of record.  
However, this testing suggests that there are additional 
records from the Cleveland Clinic Foundation that need to be 
obtained because of their potential relevance to the two 
remaining claims.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Also, the latest records from the Veteran's 
primary care physician, Dr. K., were obtained in August 2006 
and the latest VA treatment records were obtained in 
September 2007.  Any additional records from Dr. K. and VA 
treatment records should also be obtained.  See id.

VA examination

A January 2002 chest x-ray included in the notation that 
there was atypical scarring of both lung bases.  While July 
2007 VA examination included the finding that the Veteran's 
chronic obstructive pulmonary disease was likely the result 
of his history of smoking, no opinion was given with respect 
to the scarring of the lungs, if such exists.  In light of 
the favorable determination on the claim for service 
connection for pulmonary tuberculosis, the Board finds that a 
VA examination is necessary to determine whether the Veteran 
has a disability manifested by scarring of the lungs.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any additional 
records from the Cleveland Clinic 
Foundation and Dr. K. from August 2006 to 
the present, and any additional treatment 
records from the VA community-based 
outpatient clinic in Sandusky, Ohio from 
September 2007 to the present.  Any 
obtained records should be prepared 
associated with the Veteran's VA claims 
folder.

2.  VBA should schedule the Veteran for an 
examination to determine the existence, 
nature, and etiology of any current 
scarring of the lungs.  After examination 
of the veteran and review of all pertinent 
medical records, the examiner should 
provide an opinion as to whether it is as 
least as likely as not that the Veteran 
has a current disability manifested by 
scarring of the lungs, to include any 
resultant respiratory symptomatology, as a 
residual of the in-service pulmonary 
tuberculosis.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, the RO 
should again review the record and 
readjudicate the issues on appeal.  If the 
decision remains unfavorable to the 
Veteran, in whole or in part, a 
supplemental statement of the case (SSOC) 
should be prepared.  The Veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


